 



Exhibit 10.3

(US BANK LOGO) [c94536c9453690.gif]

March 14, 2005

Mr. Richard C. Hartnack
2625 Via Ramon
Palos Verdes Estates, CA 90274

Dear Rick:

      I am pleased to offer you employment with U.S. Bancorp and U.S. Bank as
Vice Chair, Consumer Banking, reporting to me. Your first day of employment with
us will be April 5, 2005.

The terms of this offer are as follows:



1.   Your base salary will be $510,000 per year, payable semi-monthly. We will
recommend to the Board of Directors that you be named a Vice Chair of U.S.
Bancorp and U.S. Bank, and you will become a member of our Managing Committee.
Your job grade will be 99.   2.   You will be eligible to participate in our
corporate cash bonus plan, the Executive Incentive Plan (EIP). Your cash bonus
under the EIP will be based on a combination of corporate financial performance,
line of business financial performance, and your individual performance against
your annual business objectives. The 2005 EIP target award opportunity for you
is 140% of annual base salary, or $714,000. The actual bonus paid may be higher
or lower than your target amount based on performance. EIP awards are typically
paid within 31 days of year end, or each January 31.   3.   You are also
eligible to participate in our Annual Long Term Incentive Award Program (LTI).
You will receive LTI compensation in the form of nonqualified options to
purchase shares of U.S. Bancorp common stock valued by us at $2,000,000 on your
first date of employment with us. Based on a USB stock price of $30, we estimate
you will receive options to purchase approximately 300,000 shares of U.S.
Bancorp. Options have a four year vesting schedule. Your actual exercise price
will be based on the opening price of our common stock on your first date of
employment with us. You must be actively employed for vesting to occur.   4.  
You will receive a grant of USB common shares valued at $2,000,000, or
approximately 67,000 shares. These shares will be granted to you on June 15,
2005. You agree to repay the after-tax value of those shares to U.S. Bancorp if
you voluntarily terminate your employment with us during the six years
immediately following your date of hire. Attached is a draft of a repayment
agreement with respect to those shares.

-1-



--------------------------------------------------------------------------------



 



(US BANK LOGO) [c94536c9453690.gif]



5.   You will receive an Executive Severance Agreement that will provide you
with three times salary and bonus in the event U.S. Bancorp experiences a change
in control and you lose your job. Without regard to the actual terms of the
Executive Severance Agreement, we agree to use the initial target bonus amount
of $714,000 as a floor for purposes of the bonus calculation in the Executive
Severance Agreement. In other words, your bonus amount used in the calculation
will never be less than $714,000 but may be more. The Executive Severance
Agreement is attached.   6.   We will ensure that you receive a supplemental
employee retirement plan actuarially valued at $500,000 annually, beginning when
you reach age 65. For purposes of these plans, we will subtract from the
$500,000 amount all qualified and nonqualified pension benefits you are entitled
to receive from Union Bank and First Chicago. If you retire before reaching age
65 because of a change in control of U.S. Bancorp or upon mutual agreement in
writing between you and U.S. Bancorp, you will receive an amount actuarially
reduced to reflect your age at retirement, less the value of all qualified and
nonqualified pension benefits you are entitled to receive from Union Bank and
First Chicago.   7.   You will be eligible for various employee benefit programs
on the same basis as other, similarly situated employees. In addition, you are
eligible for an annual physical at the Mayo Clinic, paid parking in our building
in Minneapolis, initiation fee and monthly dues for a luncheon club and
initiation fee for a country club, both in Minneapolis, if you choose to join
such clubs. Other current benefits include group health and dental insurance,
life insurance, disability insurance, defined benefit pension, 401(k) defined
contribution plan, deferred compensation, ten paid holidays each year, free
checking, and various other bank services. You will be entitled to four weeks of
vacation in 2005.   8.   You will be eligible to participate in the U.S. Bancorp
Deferred Compensation Plan under which you may elect to defer any portion of
your 2005 base salary and incentive bonus.   9.   You will be eligible for
reimbursement for specified personal financial planning expenses up to a maximum
of $20,000 for a given three year period.   10.   You are eligible for our
executive relocation plan. A copy of that plan is attached.

      This offer is contingent on your acceptance and execution of our standard
nonsolicitation agreement, attached.

      This offer is contingent on your satisfactory completion of the
requirements of our pre-employment screening process, as outlined in the U.S.
Bank Employment Application, which includes drug testing and background
inquiries.

      On behalf of Jerry Grundhofer and the U.S. Bancorp management team,
welcome to U.S. Bank. We are excited about working with you. Please call me with
questions.

-2-



--------------------------------------------------------------------------------



 



(US BANK LOGO) [c94536c9453690.gif]

Sincerely,

/s/ Richard K. Davis

Richard K. Davis
President and Chief Operating Officer

         
Accepted:
  /s/ Richard C. Hartnack    

       

  Richard C. Hartnack    

       
Date:
  March 14, 2005    

       

-3-